Citation Nr: 1209257	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  11-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Amarillo, Texas

THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses for emergency room care on August 11, 2006.

REPRESENTATION

Appellant represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from February to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Amarillo, Texas, VAMC, which, in relevant part, denied reimbursement for unauthorized medical expenses incurred on August 11, 2006.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran has withdrawn his appeal seeking reimbursement for unauthorized medical expenses for emergency room care on August 11, 2006.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

On February 7, 2012, the Veteran sent a letter indicating that he withdrew his claim for reimbursement for unauthorized medical expenses for emergency room care on August 11, 2006.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of February 7, 2012, the Board had not yet issued a final decision on this case.  Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).  

ORDER

The appeal for reimbursement for unauthorized medical expenses for emergency room care on August 11, 2006 is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


